IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTHONY GATES,                      NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4574

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed August 4, 2017.

An appeal from the Circuit Court for Duval County.
Linda F. McCallum, Judge.

Anthony Gates, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.